DETAILED ACTION
This action is in response to the amendments and remarks filed 06/30/2021 in which claims 39, 45, 51,  have been amended, claims 1-38 have been canceled, claims 59-61 have been newly added; thus claims 39-61 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02 JUNE 2021, 04 JUNE 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
With regard to Applicant’s arguments which may still be seen to apply to the current rejections:
In response to Applicants’ argument that it would not have been obvious to apply the teachings of Yoshiyuki (i.e. the concentration of activated carbon included in an adsorbent polymer fiber) to the fibers of Apul because the spinning process of Yoshiyuki is not an electrospinning process; the Examiner disagrees.  While the Examiner agrees that Yoshiyuki does not disclose an electrospinning process or electrospun fiber, the fiber disclosed is still a spun polymer fiber comprising activated carbon as an additive and used for an adsorbent filter, and thus the teachings as to what concentration of activated carbon to include in the polymer 
With regard to the rejection of claim 51-58, the citation to US 4,418,235 was a typo and was meant to be US 4,419,235 and has been corrected in the rejection below, which has been updated to address the current amendments.
Claim Interpretation
The limitation “an effective amount” as in claim 45, 51, 59 and 61, is defined in the disclosure to be “an amount capable of reacting with a substantial portion of the chlorine in a liquid”, and is thus not defined to be a specific wt% as the wt%’s given are disclosed to be only in one embodiment and thus not limiting, and therefore “an effective amount” may be any amount which can react with chlorine in a liquid. 
The limitation “co-electrospun” as in claim 39, 45 and 51 is defined in the disclosure to be a process in which “a first polymer solution comprising a first polymer and a second polymer solution comprising a second polymer may each be used in a separate polymer injection system at substantially the same time to produce one or more electrospun fibers comprising the first polymer interspersed with one or more electrospun fibers comprising the second polymer” [0018].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 46, 48, 49 and 55 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 and 55 recites the limitation “a polymer.” It is not clear is this is supposed to refer to the first polymer the second polymer, or is separate from either.
Claims 46, 48 and 49 recites the limitation "the polymer".  There is insufficient antecedent basis for this limitation in the claim because there is a first polymer and a second polymer and it’s not clear to which this limitations refer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Onur G. Apul, Natalia Hoogesteijn von Reitzenstein, Jared Schoepf, David Ladner, Kiril D. Hristovski, Paul Westerhoff, Superfine powdered activated carbon incorporated into electrospun polystyrene fibers preserve adsorption capacity, Science of The Total Environment, Volume 592, 2017, Pages 458-464 (hereinafter “Apul”) in view of US 2013/0068098 A1 (hereinafter “Haslam”).
Regarding claim 39 Apul discloses a filter comprising: a non-woven polymeric fiber scaffolding of electrospun polystyrene fibers comprising superfine activated carbon particles (i.e. an additive as claimed); (see Abstract, Secs. 1. Introduction, 2.3. Fabrication of SPAC-PS composite material, 3.2. Fabrication of SPAC-PS composite material, 3.3. Adsorption of Phenanthrene by SPAC-PS composite material). Where superfine activated carbon is inherently configured to react with chlorine, as supported by the instant specification at [0027]. 
With regard to “an effective amount” of the activated carbon additive, Apul discloses using 10 wt% activated carbon with regard to total fiber weight, and that the addition of the activated carbon increases adsorption compared to PS fiber without the carbon additive (see 3.3. Adsorption of Phenanthrene by SPAC-PS composite material), and thus is seen to disclose an amount capable of reacting with chlorine in a liquid, i.e. “an effective amount” as interpreted above.
Apul does not disclose a first polymer co-electrospun with a second polymer.
Haslam discloses a electrospun filter [0009]-[0012] wherein it is disclosed that “[l]arge scale production of a media of the nanofibers may be obtained by concurrent electrospinning of the nanofibers from multiple spinning nozzles” [0054]. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul by producing the electrospun filer emdia by concurrent electrospinning of the nanofibers from multiple spinning nozzles (i.e. co-electrospinning) as disclosed by Haslam in order to achieve large scale production of the filter media.
Regarding claim 42 Apul in view of Haslam discloses the filter of claim 39, wherein the electrospun polymer fibers have a diameter of 20-800 nm (0.41 ± 0.39 µm, 3.2. Fabrication of SPAC-PS composite material). 
Regarding claim 44 Apul in view of Haslam discloses the filter of claim 39, wherein the filter is seen to be configured to be placed in a container capable of holding a liquid, i.e. at least because it disclosed to be used for water treatment. 

Claims 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Apul in view of Haslam further in view of US 2009/0026137 A1 (hereinafter “Chen”).
Regarding claim 40 and 43 Apul in view of Haslam discloses the filter of claim 39, wherein the additive is activated carbon nanoparticles (Abstract), but does not disclose wherein the electrospun polymer fibers comprise a polymer selected from the group consisting of nylon 6,6; polycaprolactone; and combinations thereof, or (to claim 43) where the polymer is specifically nylon-6,6. 
Chen discloses a nanoweb comprised of electrospun nanofiber which may be nylon 6,6 (Abstract, [0002], [0007], [0024], [0027]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul in view of Haslam by substituting for the polymer of the fibers nylon 6,6, as disclosed by Chen because this involves the simple substitution of polymers used in liquid filtration nanofiber webs known in the art to obtain the expected result of forming a successful nanofiber filtration web.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Apul in view of Haslam further in view of CA 3,001,444 (hereinafter “Yoshiyuki”).
Regarding claim 41 Apul in view of Haslam discloses the filter of claim 39, but does not disclose wherein the effective amount of the additive is from about 40 wt% to about 400 wt% based on the weight of the electrospun polymer fibers. 
However Yoshiyuki discloses a similar spun fiber comprising a polymer and an adsorbent for filtering liquids, wherein the adsorbent may be a nanoparticle of titanium dioxide, i.e. a similar additive to the nanoparticle of activated carbon of Apul, and the fiber may comprise 5-80 wt% of the fiber relative to the total weight of the fiber, which consists essentially of polymer and adsorbent (Abstract, [0017], [0033], [0037], [0051], [0060]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul by using an amount of additive from 5-80 wt% of the fiber relative to the total weight of the fiber as disclosed by Yoshiyuki because this involves the simple substitution of adsorbent particle concentrations used in adsorbent filter fiber comprising a polymer and the adsorbent particle additive known in the art to obtain the expected result of Yoshiyuki discloses the fiber is able to structurally support itself and be used successfully as a useful adsorbent filter with an adsorbent particle concentration in this range; [0051].

Claims 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Apul in view of CN 107019959 A (hereinafter “Kaile”) and Haslam.
Regarding claim 45 Apul discloses a method of manufacturing a filter, the method comprising: mixing a homogeneous solution comprising polystyrene, a solvent, and superfine activated carbon particles (i.e. an additive); electrospinning the mixture to form a scaffold comprising electrospun polymer fibers and the additive, (see Abstract, Secs. 1. Introduction, 2.3. Fabrication of SPAC-PS composite material, 3.2. Fabrication of SPAC-PS composite material, 3.3. Adsorption of Phenanthrene by SPAC-PS composite material). 
With regard to “an effective amount” of the activated carbon additive, Apul discloses using 10 wt% activated carbon with regard to total fiber weight, and that the addition of the activated carbon increases adsorption compared to PS fiber without the carbon additive (see 3.3. Adsorption of Phenanthrene by SPAC-PS composite material), and thus is seen to disclose an amount capable of reacting with chlorine in a liquid, i.e. “an effective amount” as interpreted above.
Apul does not disclose specifically that (1) the electrospinning is preformed onto a mandrel and removing the scaffold from the mandrel to form the filter or (2) a first polymer co-electrospun with a second polymer.
However, with regard to (1) a collection mandrel, Kaile discloses a similar filter comprising a polymer fiber and activated carbon adsorbent particles wherein the fiber is 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul by using a mandrel to collect the electrospun fibers as disclosed by Kaile because this involves the simple substitution of means of collecting electrospun fibers to form a filter known in the art to obtain the expected result of forming a successful nanofiber filtration web.
With regard to (2) co-electrospinning, Haslam discloses a electrospun filter [0009]-[0012] wherein it is disclosed that “[l]arge scale production of a media of the nanofibers may be obtained by concurrent electrospinning of the nanofibers from multiple spinning nozzles” [0054]. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul by producing the electrospun filer emdia by concurrent electrospinning of the nanofibers from multiple spinning nozzles (i.e. co-electrospinning) as disclosed by Haslam in order to achieve large scale production of the filter media.

Regarding claim 50 Apul in view of Kaile and Haslam discloses the method of claim 45, wherein the electrospun polymer fibers have a diameter of 20-800 nm (0.41 ± 0.39 µm, 3.2. Fabrication of SPAC-PS composite material).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Apul in view of Kaile and Haslam further in view of Chen.
claim 46 Apul in view of Kaile and Haslam discloses the method of claim 45, wherein the additive is activated carbon nanoparticles (Apul Abstract), but does not disclose wherein the electrospun polymer fibers comprise a polymer selected from the group consisting of nylon 6,6; polycaprolactone; and combinations thereof.
However Chen discloses a nanoweb comprised of electrospun nanofiber which may be nylon 6,6 (Abstract, [0002], [0007], [0024], [0027]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul in view of Kaile and Haslam by substituting for the polymer of the fibers nylon 6,6, as disclosed by Chen because this involves the simple substitution of polymers used in liquid filtration nanofiber webs known in the art to obtain the expected result of forming a successful nanofiber filtration web.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Apul in view of Kaile and Haslam further CA 3,001,444 (hereinafter “Yoshiyuki”).
Regarding claim 47 Apul in view of Kaile and Haslam discloses the method of claim 45, but does not disclose wherein the effective amount of the additive is from about 40 wt% to about 400 wt% based on the weight of the electrospun polymer fibers. 
However Yoshiyuki discloses a similar spun fiber comprising a polymer and an adsorbent for filtering liquids, wherein the adsorbent may be a nanoparticle of titanium dioxide, i.e. a similar additive to the nanoparticle of activated carbon of Apul, and the fiber may comprise 5-80 wt% of the fiber relative to the total weight of the fiber, which consists essentially of polymer and adsorbent (Abstract, [0017], [0033], [0037], [0051], [0060]).
prima facie obvious to one of ordinary skill in the art to modify the method of Apul in view of Kaile and Haslam by using an amount of additive from 5-80 wt% of the fiber relative to the total weight of the fiber as disclosed by Yoshiyuki because this involves the simple substitution of adsorbent particle concentrations used in adsorbent filter fiber comprising a polymer and the adsorbent particle additive known in the art to obtain the expected result of forming a successful nanofiber filtration web, and because Yoshiyuki discloses the fiber is able to structurally support itself and be used successfully as a useful adsorbent filter with an adsorbent particle concentration in this range; [0051].
Regarding claim 48 Apul in view of Kaile discloses the method of claim 45, but does not disclose wherein the homogeneous solution comprises from about 5 wt% to about 10 wt% of the polymer, and about 40 wt% of the additive based on the weight of the polymer. 
However Yoshiyuki discloses a similar spun fiber comprising a polymer and an adsorbent for filtering liquids, wherein the adsorbent may be a nanoparticle of titanium dioxide, i.e. a similar additive to the nanoparticle of activated carbon of Apul, and the fiber may comprise 5-80 wt% of the fiber relative to the total weight of the fiber, which consists essentially of polymer and adsorbent (Abstract, [0017], [0033], [0037], [0051], [0060]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Apul in view of Kaile and Haslam by using an amount of additive from 5-80 wt% of the fiber relative to the total weight of the fiber as disclosed by Yoshiyuki because this involves the simple substitution of adsorbent particle concentrations used in adsorbent filter fiber comprising a polymer and the adsorbent particle additive known in the art to obtain the expected result of forming a successful nanofiber filtration web, and because Yoshiyuki discloses the fiber is able to structurally support itself and be used successfully as a useful adsorbent filter with an adsorbent particle concentration in this range; [0051].
With regard to the percentages used in the spinning solution, as it is obvious to adjust the amount of polymer and additive in the fiber to ranges overlapping those as recited in the solution, it is seen as obvious to adjust the solution to those concentrations or less to compensate for the solvent mass. This range of polymer and additive in the spinning solution thus overlaps that claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Yoshiyuki’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Apul in view of Kaile, Haslam, Yoshiyuki and Chen.
Regarding claim 49 Apul in view of Kaile and Haslam discloses the method of claim 45, wherein the additive is activated carbon nanoparticles (Apul Abstract), but does not disclose wherein the electrospun polymer fibers comprise nylon 6,6; or wherein the homogeneous solution comprises about 7 wt% of the polymer, and about 40 wt% of the additive based on the weight of the polymer.
However, with regard to the polymer of the nanofibers, Chen discloses a nanoweb comprised of electrospun nanofiber which may be nylon 6,6 (Abstract, [0002], [0007], [0024], [0027]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul in view of Kaile by substituting for the polymer of the Chen because this involves the simple substitution of polymers used in liquid filtration nanofiber webs known in the art to obtain the expected result of forming a successful nanofiber filtration web.
With regard to the concentration of the polymer and additive in the spinning solution, Yoshiyuki discloses a similar spun fiber comprising a polymer and an adsorbent for filtering liquids, wherein the adsorbent may be a nanoparticle of titanium dioxide, i.e. a similar additive to the nanoparticle of activated carbon of Apul, and the fiber may comprise 5-80 wt% of the fiber relative to the total weight of the fiber, which consists essentially of polymer and adsorbent (Abstract, [0017], [0033], [0037], [0051], [0060]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul in view of Kaile by using an amount of additive from 5-80 wt% of the fiber relative to the total weight of the fiber as disclosed by Yoshiyuki because this involves the simple substitution of adsorbent particle concentrations used in adsorbent filter fiber comprising a polymer and the adsorbent particle additive known in the art to obtain the expected result of forming a successful nanofiber filtration web, and because Yoshiyuki discloses the fiber is able to structurally support itself and be used successfully as an adsorbent filter with an adsorbent particle concentration in this range; [0051].
With regard to the percentages used in the spinning solution, as it is obvious to adjust the amount of polymer and additive in the fiber to ranges overlapping those as recited in the solution, it is seen as obvious to adjust the solution to those concentrations or less to compensate for the solvent mass. This range of polymer and additive in the spinning solution thus overlaps that claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. Yoshiyuki’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claims 51-54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,419,235 (hereinafter “Sway”) in view of Apul and Haslam.
Regarding claim 51 Sway discloses a method of filtering a chlorine-containing liquid, the method comprising: 
exposing the chlorine-containing liquid (i.e. tap water) to a filter, 
the filter comprises activated carbon particles; 
wherein exposing the chlorine-containing liquid to the filter produces a purified liquid suitable for drinking (“removal of virtually all free chlorine in the water”); and 
collecting the purified liquid suitable for drinking, i.e. in the jar 16;  Figs. 1-2; C2/L12-C4/L40. 
Sway does not disclose (1) the filter comprises polymer fibers comprising an effective amount of an additive or (2) a first polymer co-electrospun with a second polymer.
However, with regard to (1) the filter fibers comprising an effective amount of an additive, Apul discloses a filter comprising: a non-woven polymeric fiber scaffolding of electrospun polystyrene fibers comprising superfine activated carbon particles (i.e. an additive as claimed); (see Abstract, Secs. 1. Introduction, 2.3. Fabrication of SPAC-PS composite material, 3.2. Fabrication of SPAC-PS composite material, 3.3. Adsorption of Phenanthrene by SPAC-PS composite material). Where superfine activated carbon is inherently configured to react with chlorine, as supported by the instant specification at [0027]. 
prima facie obvious to one of ordinary skill in the art to modify the method of Sway by substituting for the activated carbon particles the activated carbon containing nonwoven filter of Apul because this involves the substitution of activated carbon based water filter materials for treating drinking water to o obtain the expected result of forming a successful nanofiber filtration web.
With regard to “an effective amount” of the activated carbon additive, Apul discloses using 10 wt% activated carbon with regard to total fiber weight, and that the addition of the activated carbon increases adsorption compared to PS fiber without the carbon additive (see 3.3. Adsorption of Phenanthrene by SPAC-PS composite material), and thus is seen to disclose an amount capable of reacting with chlorine in a liquid, i.e. “an effective amount” as interpreted above.
With regard to (2) co-electrospinning, Haslam discloses a electrospun filter [0009]-[0012] wherein it is disclosed that “[l]arge scale production of a media of the nanofibers may be obtained by concurrent electrospinning of the nanofibers from multiple spinning nozzles” [0054]. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul by producing the electrospun filer emdia by concurrent electrospinning of the nanofibers from multiple spinning nozzles (i.e. co-electrospinning) as disclosed by Haslam in order to achieve large scale production of the filter media.
Regarding claim 52 Sway in view of Apul and Haslam discloses the method of claim 51, wherein the purified liquid contains virtually no free chlorine (Sway C4/L13-17), and thus more than 85% less chlorine than the chlorine containing liquid.
claim 53 Sway in view of Apul and Haslam discloses the method of claim 51, and with regard to the flow rate of the filter, it is noted that the flow rate will effect the chlorine removal effectiveness (Sway C4/L8-25), and further that higher flow rates may be achieved by changing the size of the filter/amount of activated carbon profiles, and thus adjusting the flow rate, including to those speeds claimed would have been obvious. See also MPEP 2144.04.
Regarding claim 54 Sway in view of Apul and Haslam discloses the method of claim 51, wherein exposing the chlorine-containing liquid to the filter is done at atmospheric pressure, gravity driven (Sway Abstract).
Regarding claim 57 Sway in view of Apul and Haslam discloses the method of claim 51, wherein the electrospun polymer fibers have a diameter of 20-800 nm (0.41 ± 0.39 µm, Apul 3.2. Fabrication of SPAC-PS composite material).

Claims 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Sway in view of Apul and Haslam further in view of Chen.
Regarding claim 55 and 58 Sway in view of Apul and Haslam discloses the method of claim 51, wherein the additive is activated carbon nanoparticles (Apul Abstract), but does not disclose wherein the electrospun polymer fibers comprise a polymer selected from the group consisting of nylon 6,6; polycaprolactone; and combinations thereof.
However Chen discloses a nanoweb comprised of electrospun nanofiber which may be nylon 6,6 (Abstract, [0002], [0007], [0024], [0027]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Sway in view of Apul and Haslam by substituting for the polymer of the fibers nylon 6,6, as disclosed by Chen because this involves the simple .

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Sway in view of Apul and Haslam in view of CA 3,001,444 (hereinafter “Yoshiyuki”).
Regarding claim 56 Sway in view of Apul and Haslam discloses the method of claim 51, but does not disclose wherein the effective amount of the additive is about 40 wt% based on the weight of the electrospun polymer fibers. 
However Yoshiyuki discloses a similar electrospun fiber comprising a polymer and an adsorbent for filtering liquids, wherein the adsorbent may be a nanoparticle of titanium dioxide, i.e. a similar additive to the nanoparticle of activated carbon of Apul, and the fiber may comprise 5-80 wt% of the fiber relative to the total weight of the fiber, which consists essentially of polymer and adsorbent (Abstract, [0017], [0033], [0037], [0051], [0060]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Sway in view of Apul and Haslam by using an amount of additive from 5-80 wt% of the fiber relative to the total weight of the fiber as disclosed by Yoshiyuki because this involves the simple substitution of adsorbent particle concentrations used in an electrospun filter fiber comprising a polymer and the adsorbent particle additive known in the art to obtain the expected result of forming a successful nanofiber filtration web, and because Yoshiyuki discloses the fiber is able to structurally support itself and be used successfully as an adsorbent filter with an adsorbent particle concentration in this range; [0051].

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Apul in view of Haslam and US 5,997,829 (hereinafter “Sekine”).
Regarding claim 59 Apul in view of Haslam discloses the filter of claim 39, wherein: the additive comprises a first additive; but does not disclose the electrospun polymer fibers further comprise a second effective amount of a second additive, wherein the second additive is configured to react with chlorine, wherein the second additive differs from the first additive.
However Sekine discloses a adsorbent filter used for air, water and other materials comprising a fibrous substrate with adsorbent particles (C1/L7-30, C2/L36-51) comprises an adsorbent which may comprise “activated carbon, zeolite, silica gel, sepiolite, activated alumina and activated clay and so forth. Any of these adsorbent particles supported with aluminum sulfate, iodine, ferrous sulfide, calcium phosphate, sodium carbonate, magnesium silicate, boric acid, phosphoric acid, ascorbic acid, tartaric acid, oxalic acid, tannic acid, gallic acid or the like may also be used. Any of these adsorbent particles may used alone, or may be used in combination of two or more kinds” (C3/L38-47).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul in view of Haslam by additionally including at least another adsorbent such as zeolite or silica gel, and including supported with ascorbic acid, along with the activated carbon as disclosed by Sekine because it is disclosed that theses adsorbent can be used together in adsorbent filters to provide additional adsorption. Where it is noted that any amount is seen to be “an effective amount” to remove or react with some chlorine.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Apul in view of Kaile and Haslam and US 5,997,829 (hereinafter “Sekine”).
Regarding claim 60 Apul in view of Kaile and Haslam disclose the method of claim 45, wherein: the additive comprises a first additive; but does not disclose the homogeneous solution further comprises a second additive; the second additive is configured to react with chlorine; the second additive differs from the first additive; and the scaffold further comprises the second additive. 
However Sekine discloses a adsorbent filter used for air, water and other materials comprising a fibrous substrate with adsorbent particles (C1/L7-30, C2/L36-51) comprises an adsorbent which may comprise “activated carbon, zeolite, silica gel, sepiolite, activated alumina and activated clay and so forth. Any of these adsorbent particles supported with aluminum sulfate, iodine, ferrous sulfide, calcium phosphate, sodium carbonate, magnesium silicate, boric acid, phosphoric acid, ascorbic acid, tartaric acid, oxalic acid, tannic acid, gallic acid or the like may also be used. Any of these adsorbent particles may used alone, or may be used in combination of two or more kinds” (C3/L38-47).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Apul in view of Kaile and Haslam by additionally including at least another adsorbent such as zeolite or silica gel, and including supported with ascorbic acid, along with the activated carbon as disclosed by Sekine because it is disclosed that theses adsorbent can be used together in adsorbent filters to provide additional adsorption. Where it is noted that any amount is seen to be “an effective amount” to remove or react with some chlorine and will thus be part of the scaffold

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Sway in view of Apul and Haslam and US 5,997,829 (hereinafter “Sekine”).
Regarding claim 61 Sway in view of Apul and Haslam disclose the method of claim 51, wherein: the additive comprises a first additive; but does not disclose the electrospun polymer fibers further comprise a second effective amount of a second additive, wherein the second additive is configured to react with chlorine, wherein the second additive differs from the first additive.  
However Sekine discloses a adsorbent filter used for air, water and other materials comprising a fibrous substrate with adsorbent particles (C1/L7-30, C2/L36-51) comprises an adsorbent which may comprise “activated carbon, zeolite, silica gel, sepiolite, activated alumina and activated clay and so forth. Any of these adsorbent particles supported with aluminum sulfate, iodine, ferrous sulfide, calcium phosphate, sodium carbonate, magnesium silicate, boric acid, phosphoric acid, ascorbic acid, tartaric acid, oxalic acid, tannic acid, gallic acid or the like may also be used. Any of these adsorbent particles may used alone, or may be used in combination of two or more kinds” (C3/L38-47).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Sway in view of Apul and Haslam by additionally including at least another adsorbent such as zeolite or silica gel, and including supported with ascorbic acid, along with the activated carbon as disclosed by Sekine because it is disclosed that theses adsorbent can be used together in adsorbent filters to provide additional adsorption. Where it is noted that any amount is seen to be “an effective amount” to remove or react with some chlorine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773